Citation Nr: 9926976	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to February 1945.  The appellant is his surviving widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO).  By July 1996 rating 
decision, the RO denied service connection for the cause of 
the veteran's death.  By February 1997 determination, the RO 
denied the appellant's claim of entitlement to accrued VA 
benefits.  


FINDINGS OF FACT

1.  The veteran died in May 1996 from a self-inflicted 
gunshot wound due to depression.

2.  At the time of his death, service connection was in 
effect for the following disabilities:  amputation of the 
right leg at a level two inches or more below insertion of 
hamstring (rated 40 percent disabling); residuals of a 
shrapnel wound of muscle group XI, posterior and lateral 
muscles of the left leg, moderately severe muscle injury 
(rated 20 percent disabling); shrapnel wound scars of the 
left thigh, left arm, and both buttocks (rated 
noncompensable); and residuals of a fracture of the styloid 
process of the left ulna (rated noncompensable).  

3.  The record contains medical evidence of an etiological 
link between the veteran's post-service depression and his 
service-connected disabilities; his death from suicide was 
the result of mental unsoundness from a service-connected 
disability.

4.  VA benefits were not due to the veteran for any portion 
of the month in which he died.

CONCLUSIONS OF LAW

1.  A service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.302, 3.310, 3.312 (1998).

2.  Accrued benefits are not payable to the veteran's widow.  
38 U.S.C.A. §§ 5112(b)(1), 5121 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.500(g), 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record shows that in April 1944, near St. 
Lorenzo, Italy, the veteran was assisting corpsmen in 
evacuating a casualty from the battlefield when he was struck 
by enemy mortar shell fragments, sustaining a traumatic 
amputation of the right lower leg, a fracture of the left 
ulna, and multiple penetrating wounds over his left lower 
extremity, buttocks, and left arm.  Following a lengthy 
period of hospitalization, he was medically discharged from 
service in February 1945.

By February 1945 rating decision, the RO granted service 
connection for the following disabilities:  amputation of the 
right leg at a level two inches or more below insertion of 
hamstring (40 percent disabling); residuals of a shrapnel 
wound of muscle group XI, posterior and lateral muscles of 
the left leg, moderately severe muscle injury (20 percent 
disabling); shrapnel wound scars of the left thigh, left arm, 
and both buttocks (noncompensable); and residuals of a 
fracture of the styloid process of the left ulna 
(noncompensable).  A combined disability rating of 60 percent 
was assigned, as well as special monthly compensation on 
account of anatomical loss of one foot.  The record shows 
that these disability ratings remained in effect until the 
time of the veteran's death.  He filed no further 
compensation claims during his lifetime.

In May 1996, the veteran died.  The death certificate lists 
the cause of his death as self-inflicted gunshot wound "due 
to depression from severe pain from a World War II injury."

Later that month, the appellant submitted an application for 
VA dependency and indemnity compensation (DIC) benefits.  She 
also claimed entitlement to accrued benefits, namely, the 
veteran's VA disability benefits for "the portion of the 
month [he] was alive."  

By July 1996 rating decision, the RO denied service 
connection for the cause of death on the basis that there was 
no medical evidence relating the veteran's death to his 
military service.  The RO reasoned that the death certificate 
was not "medical evidence" as it had been completed by a 
Justice of the Peace, rather than a physician.

The appellant disagreed with the RO determination, arguing 
that the veteran had suffered from depression and severe pain 
as a result of his service-connected disabilities and this 
led to his suicide.  In support of her claim, she submitted a 
November 1996 letter from the veteran's chiropractor who 
indicated that he had treated the veteran since December 1992 
for severe pain.  He noted that physical examination had 
shown "significant scoliosis secondary to right leg 
prosthesis and altered gait."  He indicated that there were 
also considerable paraspinal muscle spasms and soft tissue 
swelling in the cervical and lumbar regions, as well as 
painful and limited motion in the cervical and lumbar spine.  
He stated that although he had administered treatment to the 
veteran during his lifetime, he was never pain free.  The 
examiner indicated that "[a]s it is well documented that 
chronic pain syndromes lead to depression/suicide, it is my 
belief that the untimely demise of [the veteran] is the 
result of injuries he sustained in the service of his 
country."  

Also submitted by the appellant was an October 1996 letter 
from A. Shields, M.D., who indicated that he had been 
treating the veteran since 1970.  He stated that the veteran 
apparently had unrecognized and untreated depression during 
his lifetime. He noted that the veteran had been in a motor 
vehicle accident in April 1996 in which he sustained a 
fractured clavicle in the same shoulder where he had previous 
shrapnel wound injury.  He indicated that the veteran was 
referred for orthopedic evaluation, but did not follow up.  
Dr. Shields indicated that when he last saw the veteran in 
April 1996, he complained of continued left shoulder pain, 
but apparently due to untreated depression, he felt that he 
could do nothing about his pain.  He stated that an acute 
clavicle fracture like the veteran's would have shown marked 
improvement within three to four weeks "so that the 
prolonged acute pain is undoubtedly related to the 
concomitant previous shrapnel injury."

The appellant also submitted several excerpts from medical 
journals to the effect that chronic, painful, or debilitating 
illnesses were considered risk factors for suicide.  In 
addition, this literature noted that the primary causes of 
suicide were mental disorders (primarily depression) and 
physical illnesses (particularly if chronic or painful).  

By February 1997 determination, the RO denied the appellant's 
claim of entitlement to accrued benefits.  In its 
notification letter, the RO explained that under current law, 
a beneficiary is not entitled to benefits for any part of the 
month in which he died.  As such, there were no accrued 
benefits payable as the veteran had already received all 
monies to which he was entitled at the time of his death.

II. Service Connection for the Cause of Death

When a veteran dies from a service-connected disability, his 
or her surviving spouse is eligible for DIC benefits.  See 38 
U.S.C. § 1310; 38 C.F.R. § 3.5(a) (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must independently, or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Generally, for the purposes of entitlement to VA benefits, 
suicide constitutes disqualifying willful misconduct if the 
act of self-destruction was intentional.  38 C.F.R. 
§§ 3.301(a), 3.302(a).  However, VA regulations recognize 
that a person of unsound mind is incapable of forming an 
intent (mens rea, or guilty mind), which is an essential 
element of willful misconduct.  38 C.F.R. § 3.302(a)(2).  

The question of whether a person, at the time of suicide, was 
so unsound mentally that he or she did not realize the 
consequence of such act, or was unable to resist the impulse 
to commit suicide, is a question to be determined in each 
individual case, based on all available medical and lay 
evidence pertaining to the individual's mental condition at 
the time of the act.  The act of suicide itself is considered 
to be evidence of mental unsoundness.  Thus, where no 
reasonable adequate motive for suicide is shown by the 
evidence, the act will be considered to have resulted from 
mental unsoundness, and does not constitute willful 
misconduct.  38 C.F.R. § 3.302; see also Elkins v. Brown, 8 
Vet. App. 391 (1995). 

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, a claimant is entitled to the "benefit of 
doubt" when there is an approximate balance of positive and 
negative evidence.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

On careful review of the evidence of record, the Board 
concludes that service connection for the cause of the 
veteran's death is warranted.  According to the certificate 
of death, the veteran died in May 1996 of suicide due to 
depression.  Both the death certificate and two medical 
professionals who treated the veteran during his lifetime 
directly attributed the veteran's depression to pain caused 
by his significant service-connected disabilities.  There is 
no other evidence of record which disputes this conclusion.

Therefore, as the veteran had a post-service psychiatric 
diagnosis of depression, and because the record contains 
undisputed medical evidence relating the veteran's depression 
to his service-connected disabilities, the Board finds that 
his depression can be considered a service-connected 
disability pursuant to 38 C.F.R. § 3.310.  

The veteran's suicide may be considered to be the result of 
mental unsoundness when no reasonable adequate motive for 
suicide is shown by the evidence.  See 38 C.F.R. § 3.302.  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances which could lead a 
rational person to self-destruction.  In this case, the Board 
finds that there is no evidence of a reasonable adequate 
motive for suicide, and the veteran's suicide is considered 
the result of mental unsoundness.  As noted above, the cause 
of the veteran's death, suicide, was the result of service-
connected disorder or mental unsoundness; thus, service 
connection for the cause of the veteran's death is warranted.  

III.  Entitlement to Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
the date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to his 
surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The effective date of a discontinuance of compensation due to 
the death of a payee shall be the last day of the month 
before such death occurs.  38 U.S.C.A. § 5112(b)(1); 38 
C.F.R. § 3.500(g).  In other words, Congress has determined 
that VA benefits should not be paid for the month of an 
individual's death.  Id.  

In this case, the appellant has claimed entitlement to 
accrued benefits, namely, the veteran's VA disability 
benefits for "the portion of the month [he] was alive."  
She states that the last VA compensation payment the veteran 
received was in April 1996.  However, because he did not die 
until May 13, 1996, she argues that she is entitled to a pro-
rated amount for the 13 days he was alive in May 1996.

The Board is certainly sympathetic to the appellant's 
argument; however, the applicable law is clear.  As the 
veteran died during the month of May, he was not entitled to 
VA compensation benefits for any portion of that month.  As 
she received his VA compensation for the previous month, 
there were no unpaid benefit due at his death, and there are 
thus no accrued benefits to award the appellant.  

The Board is bound in its decision by the law enacted by 
Congress, the regulations lawfully adopted by VA, and the 
decisions of the Court.  38 U.S.C.A. §7104(c). Applying those 
criteria to the facts in this case, the Board is compelled to 
find that the appellant is not entitled to the accrued 
benefits claimed.  Where, as here, the law is dispositive, 
the claim should be denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to accrued benefits is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

